DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




 	Claims 1-4, 6, 9-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,717,522 B1 to Nagatomo et al. (hereinafter Nagatomo).
	With regards to claim 1, Nagatomo discloses:
1. 	A content delivery system comprising: 
a content memory for recording a plurality of content files corresponding to a plurality of information items on one commercial product that is a target of sales promotion (see, Fig. 1, and detailed description, including, col. 6, lines 08-28); 
an output unit for outputting one of the content files (see, Fig. 1, and the display 2 by a small-sized flat display (for example, having an image frame of 3.5 inches) or the like in order not to conceal commodities in a display rack when it is placed in the rack in front of the commodities, col. 6, lines 08-28); 
a touch panel for displaying selective input buttons that correspond to one of the content files on a screen of the touch panel (see, Fig. 5E, and detailed description, including, characters 2E showing a touch panel are individually stored as layer data in a memory and the layers of data are superimposed on the others, col. 7, lines 05-23); 
an input acceptor for accepting an input operation from one of the selective input buttons (see, Fig. 6, Circuit diagram, detailed description, including, of CPU 10, with video RAM 24 as a display controller and a sound board 26 for outputting sound are also connected to the CPU bus 12. A display apparatus 28 is connected to the video RAM 24, col. 7, lines 39-46); and 

With regards to claim 2, Nagatomo discloses:2. 	The content delivery system set forth in claim 1, further comprising: 
an access unit for accessing a server every predetermined time (see, Fig. 20, and detailed description, including, Servers 90A, 90B, and 90C of each customer (AAA company, BBB company or the like) are connected to an advertisement distributing server 92. When the customer servers 90A, 90B, and 90C make a rewrite request, the advertisement distributing server 92 assigns an ID for specifying a target apparatus to rewrite data (real data shown in FIG. 7, and occasionally, attribute data), and broadcasts it via a satellite 94, col. 21, lines 28-36); 
an identifier transmitter for sending identifiers to the server, the identifiers being capable of identifying individual terminals trying to access the server (see, Fig. 20, and detailed description, as above, and A number of the advertisement providing apparatuses 96 (refer to FIG. 19 for arrangement) are installed at each retail shop, and the received data is supplied to a LAN via a relay 98 to be distributed to all the apparatuses 96. In one retail shop, there are installed apparatuses 96 owned by various manufacturers/operation departments or apparatuses 96 owned by the retail shop and leased to the manufacturers/operation departments, col. 21, lines 35-44); and 
a scheduler for receiving schedules corresponding to the transmitted identifiers from the server (see, detailed description, including, and setting of advertisement schedule. For example, the following information is included. Manufacturer: XX electric company Capacity: 16 Mbytes Medium type: Memory card Customer name: YY confectionery Customer code: 0012 Store name: ZZ branch office Store code: 0005 Product name: Chocolate Product code: 1024 Advertisement name: Metropolis only Advertisement version and/or level: Ver. 1.05 Validity of advertisement: July, 2000, col. 17, lines 31-48).
With regards to claim 3, Nagatomo discloses:3. 	The content delivery system set forth in claim 1, further comprising: 
an access unit for accessing a server (see, Fig. 20, and detailed description, including, Servers 90A, 90B, and 90C of each customer (AAA company, BBB company or the like) are connected to an advertisement distributing server 92. When the customer servers 90A, 90B, and 90C make a rewrite request, the advertisement distributing server 92 assigns an ID for specifying a target apparatus to rewrite data 
an identifier transmitter for sending identifiers to the server, the identifiers being capable of identifying individual terminals trying to access the server (see, Fig. 20, and detailed description, as above, and A number of the advertisement providing apparatuses 96 (refer to FIG. 19 for arrangement) are installed at each retail shop, and these apparatuses are connected via LAN. The rewrite data broadcast from the satellite 94 is received by each store, and the received data is supplied to a LAN via a relay 98 to be distributed to all the apparatuses 96. In one retail shop, there are installed apparatuses 96 owned by various manufacturers/operation departments or apparatuses 96 owned by the retail shop and leased to the manufacturers/operation departments, col. 21, lines 35-44); and 
a downloader for downloading one of the content files corresponding to the transmitted identifier from the server and storing the content file in the content memory (see, Fig. 20, and detailed description, including, col. 21, lines 37-45). 
With regards to claim 4, Nagatomo discloses:4. 	The content delivery system set forth in claim 1, further comprising: 
a download timer for determining whether the current time is within a scheduled download period prior to a scheduled output period during which one of the content files is scheduled to be outputted (see, detailed description including, The validity of advertisement indicates the validity when advertisement information contained in a storage medium (such as memory card) may be displayed or provided. The 
a downloader for downloading at least one of the content files from a server and storing the content file in the content memory in the case where the current time is within the scheduled download period (see, Fig. 20, and detailed description, including, col. 21, lines 37-45). 
With regards to claim 6, Nagatomo discloses:6. 	The content delivery system set forth in claim 1, further comprising: 
a counter for counting the frequency of selections of the content file corresponding to the touched selective input button in response to the touch operation of the selective input button (see, Fig. 19, and detailed description, including, Examples of the data include commodity code, commodity name, quantity, manufacturing, col. 23, lines 56-62); and 
a selected frequency transmitter for sending information capable of identifying the frequency of selections of the content file (see, Fig. 21, and detailed description, including, a customer inputs a bar code attached to a target commodity to the advertisement providing apparatus by means of the bar code reader 104 or inputs a commodity code of a target commodity to the advertisement providing apparatus by means of the input device 32 (touch panel and keyboard are available), thereby specifying a target commodity. Further, the customer inputs the quantity of a target commodity to the advertisement providing apparatus by means of the input device 32, 
With regards to claim 9, Nagatomo discloses:9. 	The content delivery system set forth in claim 1, further comprising: 
a display controller for presenting the selective input buttons in a predetermined sequence on the screen of the touch panel (see, Fig. 5D, and Fig. 5E, and detailed description, including, characters 2D showing a catch phrase and characters 2E showing a touch panel are individually stored as layer data in a memory and the layers of data are superimposed on the others and thereby composed, col. 7, lines 09-13)(and interpreted as the button sequence preceded by another screen, illustrated in Fig. 5D); 
a counter for counting the frequency of selections of the content file corresponding to the selective input button in response to the input operation of one of the selective input buttons (see, Fig. 19, and detailed description, including, Examples of the data include commodity code, commodity name, quantity, manufacturing, col. 23, lines 56-62); and 
a switcher for changing the content file corresponding to each selective input button based on the frequency of selections of the content file (see, Fig. 5D, and 5E, and the present invention carries out this superimposition processing in an electronic POP. Thus, it is possible to easily provide different advertisement only if the combination of layer data is changed or at least one layer data is changed to another one, col. 7, lines 18-20)(frequency of selection is interpreted as at the time of selection or interaction by the user). 

a display controller for displaying a main region and the plurality of selective input buttons, the main region displaying the image of the content file, the selective input buttons having an area smaller than the area of the main region on the screen of the touch panel (see, Fig. 1, and detailed description, including, col. 6, lines 08-28). 
With regards to claim 11, Nagatomo discloses:11. 	The content delivery system set forth in claim 1, further comprising: 
a downloader for downloading the content files on a second commercial product from a server and storing the content files in the content memory within a first scheduled output period during which the content file on a first commercial product is scheduled to be outputted (see, detailed description, including, information on advertisement information, advertisement related information, price reduction tickets, money certificate, price reduction tickets is printed so that the customer can deepen the understanding of commodities, and the advertisement providing apparatus which improves audiovisual ratings and contributes to sales promotion can be provided, col. 14, lines 11-18)(interpreted as also including related commodities and or additional commercial products). 
With regards to claim 13, Nagatomo discloses:13. 	The content delivery system set forth in claim 1, further comprising: 

a server accessible from the terminals through the Internet (see, as above, Servers 90A, 90B, and 90C of each customer (AAA company, BBB company or the like) and a LAN, A number of the advertisement providing apparatuses 96 (refer to FIG. 19 for arrangement) are installed at each retail shop, and these apparatuses are connected via LAN, (interpreted as an internet-networking device) are connected to an advertisement distributing server 92, col. 21, lines 28-41) the server comprising: 
a schedule acceptor for accepting an input operation of a schedule corresponding to each of the terminals (see, detailed description, including, and setting of advertisement schedule. For example, the following information is included. Manufacturer: XX electric company Capacity: 16 Mbytes Medium type: Memory card Customer name: YY confectionery Customer code: 0012 Store name: ZZ branch office Store code: 0005 Product name: Chocolate Product code: 1024 Advertisement name: Metropolis only Advertisement version and/or level: Ver. 1.05 Validity of advertisement: July, 2000, col. 17, lines 31-48); 
memory capacity, manufacturing company (or selling company, service providing company or the like), or card type, and setting of advertisement schedule, col. 17, lines 31-35); 
an identifier receiver for receiving the identifier from each terminal accessed through the Internet (see, detailed description, including, Store Name: ZZ branch office store code, col. 17, lines 40-43); and 
  	an authenticator for permitting the terminal to receive the schedule in  		connection with the identifier (see, detailed description, including, The validity of advertisement indicates the validity when advertisement information contained in a storage medium (such as memory card) may be displayed or provided. The aforementioned example shows that an advertisement display is permitted by the end of June, 2000, col. 17, lines 31-48). 
With regard to claim 14, claim 14 (a method claim) recites substantially similar limitations to claim 1 (a system claim) and is therefore rejected using the same art and rationale set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo in view of U.S. Patent Application Publication No. US 2018/0357074 A1 to Sharoni et al. (hereinafter Sharoni).
With regards to claim 5, Nagatomo discloses:
5. 	The content delivery system set forth in claim 1, further comprising: 
a final output determiner for determining whether the current time is after the scheduled output period during which the content file is scheduled to be outputted (see, detailed description including, The validity of advertisement indicates the validity when advertisement information contained in a storage medium (such as memory card) may be displayed or provided. The aforementioned example shows that an advertisement display is permitted by the end of June, 2000, col. 17, lines 50-56). 
With regards to claim 5, Nagatomo fails to explicitly disclose:
eraser for deleting the content file corresponding to the scheduled output period from the content memory in the case where the current time is after the scheduled output period. 
Sharoni discloses:
an eraser for deleting the content file corresponding to the scheduled output period from the content memory in the case where the current time is after the scheduled output period (see, detailed description, including, The computing device 350 also receives data indicating activity of the storage device 100 over the time period (act 520). The storage device activity can take the form, for example, of input /output operations, such as, but not limited to (random or sequential) read, (random or sequential) write, erase, move, trim, and discard, para. 0094)(the reference is interpreted as showing activities taken in relationship to a time band, and including erasure).
 	It would have been obvious to one having ordinary skill in the art, and having the teaching of Nagatomo and Sharoni before her, and before the effective filing date of the invention, to incorporate the attributes of Sharoni that specifically include activity of the storage device 100 over the time period (act 520). The storage device activity can take the form, for example, of input /output operations, such as, but not limited to (random or sequential) read, (random or sequential) write, erase.  Sharoni illustrates several storage and or memory functions that include the erasure and other storage activities, which are well known in the art including an update to an older record with a newer record. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo in view of U.S. Patent Application Publication No. US 2011/0078637 A1 to Inderrieden et al. (hereinafter Inderrieden).
 	With regards to claim 7, Nagatomo fails to explicitly disclose:7. 	The content delivery system set forth in claim 1, further comprising: 
a selected time memory for storing the time at which the content file corresponding to the selective input button is selected in response to the touch operation of the selective input button; and 
a selected time transmitter for sending information capable of identifying the time at which the content file is selected. 
Inderrieden discloses:
a selected time memory for storing the time at which the content file corresponding to the selective input button is selected in response to the touch operation of the selective input button (see, detailed description, including claim 1, and to provide selected sales transaction screens based upon selected templates and containing selected sales transaction screen content without specifically identifying the customer and without customer identification information, and the processor configured to interact with a camera to track customer order time, customer payment time,; and 
a selected time transmitter for sending information capable of identifying the time at which the content file is selected (see, as above, to provide selected sales transaction screens based upon selected templates and containing selected sales transaction screen content without specifically identifying the customer and without customer identification information, and the processor configured to interact with a camera to track customer order time, customer payment time). 
 	It would have been obvious to one having ordinary skill in the art, and having the teaching of Nagatomo and Inderrieden before her, and before the effective filing date of the invention, to incorporate the attributes of Inderrieden that specifically include activity of the selected time memory.  As illustrated in Inderrieden, tracking the customer includes payment time, a visit time, and a customer leaving the time, along with several storage and or memory functions, which are well known in the art including records within a database record. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo in view of U.S. Patent Application Publication No. 20140189515 A1 to  Waldman et al. (hereinafter Waldman).
With regards to claim 12, Nagatomo fails to explicitly disclose:12. 	The content delivery system set forth in claim 1, wherein the content files comprise a single main content file and a plurality of sub-content files having a playback time shorter than the playback time of the main content file; and 
the selector outputs the main content file through the output unit after the sub-content file is outputted through the output unit. 
Waldman discloses:
the content files comprise a single main content file and a plurality of sub-content files having a playback time shorter than the playback time of the main content file (see, titles for the sub-content (see, e.g., the example shown in FIG. 7d). In this embodiment, the titles of sub-content are shown for 2 seconds, para. 0138); and 
the selector outputs the main content file through the output unit after the sub-content file is outputted through the output unit (see, as above, and detailed description, including, When the sub-content is finished displaying, then step 2817 changes the RSVP marker as previously described and the method returns to step 2804 to continue playing the video while step 2809 determines whether the next RSVP content segment has be reached during video playback, para. 0138).
It would have been obvious to one having ordinary skill in the art, and having the teaching of Nagatomo and Waldman before her, and before the effective filing date of the invention, to incorporate the attributes of Waldman that specifically a single main content file and a plurality of sub-content files having a playback time shorter than the playback time of the main content file.  As illustrated in Waldman, a title may be presented for a very short 2 second interval, and thereafter the playback may return to the main content track, while the system operates and further processes other CPU determinations.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
a camera for shooting a photograph of persons residing in front of the touch panel; 
a face recognizer for analyzing the faces of the persons in the photograph through a facial recognition algorithm to individually identify the persons; and 
a headcount transmitter for sending information that is capable of determining the number of persons residing in front of the touch panel for a predetermined time or more.

A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes:
US 20180260833 A1 to KHAN; Mohammad, - that discusses - disclosure relates to performing financial and non-financial electronic transactions at a physical point of sale or other location within a store (such as in an aisle or at a kiosk), at a virtual location such as a webpage or ecommerce site, and/or using a mobile device (e.g., using a mobile browser or other application.) More specifically, it relates to methods and systems for dynamically displaying various financial and non-financial incentives to drive a customer to use a seller's (merchant's) preferred payment and non-payment options at the time of performing an electronic transaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178